Citation Nr: 1814369	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the July 1994 rating decision denying service connection for a left shoulder disability should be revised or reversed on the basis of clear and unmistakable error.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for coronary artery disease.

5. Entitlement to service connection for high cholesterol. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing in this matter was held before the undersigned Veterans Law Judge in December 2017 in Waco, Texas. The transcript is of record. 

The issues of service connection for a left should disability and service connection for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 1994 rating decision, the RO denied service connection for a left shoulder disability. The Veteran filed a notice of disagreement, and the denial of service connection was confirmed in a May 1995 statement of the case. The Veteran did not perfect an appeal. 

2. The July 1994 rating decision denying service connection for a left shoulder disability was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.

3. The Veteran filed to reopen the claim for a left shoulder disability in September 2006. Reopening was denied in a June 2007 rating decision. The Veteran did not submit a notice of disagreement or new and material evidence within one year, and that decision became final. 

4. The Veteran submitted a new claim for service connection for a left shoulder disability in September 2008. Reopening was denied in August 2009. The Veteran did not submit a notice of disagreement or new and material evidence within one year, and that decision became final. 

5. The evidence received since the August 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disability.

6. At his December 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated on the record that his appeal for service connection for high cholesterol was withdrawn.


CONCLUSIONS OF LAW

1. The July 1994 rating decision denying service connection for a left shoulder disability was not clearly and unmistakably erroneous. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.105, 3.303 (2017).

2. The August 2009 rating decision denying service connection for a left shoulder disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3. Since the August 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left shoulder disability; therefore the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Clear and Unmistakable Error

In March 2013 and September 2013 statements, the Veteran contended that the July 1994 RO decision denying service connection for a left shoulder disability should be overturned based on clear and unmistakable error. 

The Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). The clear-and-unmistakable-evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993). A breach of the duty to assist cannot constitute CUE. Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 

In support of the claim of CUE, the Veteran noted that the RO stated that the Veteran's service treatment records showed evidence of right shoulder pain, but that the Veteran also had left shoulder pain in service. 

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is. See Simmons v. Principi, 17 Vet. App. 104, 114 (2003). If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice. As a threshold matter, the Board finds that the argument advanced by the Veteran alleges CUE with the requisite specificity. The Board will therefore adjudicate the merits of his CUE claim.  He contended in a March 2016 substantive appeal that he was treated for tendinitis of the left shoulder in service and that the failure of the RO to recognize the onset and continuity of his left shoulder disorder in a July 1994 decision was clearly and unmistakably erroneous.  

As the Veteran noted, in its July 1994 rating decision, the RO addressed the claim for service connection for a left shoulder disorder but stated that there was "pain in the right shoulder in 11-93 through 1-94." However, the service treatment records clearly indicate that the Veteran's shoulder pain on the dates in question was in his left shoulder.  This indicates a mere misstatement of the evidence by the RO.  The RO denied the Veteran's claim because there was no evidence of a current disability in his left shoulder. Therefore, the evidence does not suggest that the RO's error would have changed the outcome. The diagnosis in service was tendinitis and X-rays did not indicate degenerative changes.  The Veteran declined a physical examination at the time of retirement.  The RO denied the claim because there was no pathology to support the existence of a chronic disorder in service or after service up to the date of the decision.  

In an August 1994 notice of disagreement, the Veteran noted that he had been told that he had bursitis, not tendinitis, and that had VA provided an examination, a chronic left shoulder disability would have been identified.  The Veteran was provided a VA examination of the left shoulder in January 1995, within one year of discharge.  The examiner noted the Veteran's report of an athletic injury 10-12 years earlier that was treated conservatively.  He was not receiving any current treatment.  A clinical examination showed no tendinitis or impingement but suggested some acromioclavicular arthritis.  However, an X-ray was entirely normal.  In a May 1995 statement of the case, the RO continued the denial of service connection for a left shoulder disorder based on the evidence showing no current tendinitis or arthritis. The Veteran did not perfect an appeal and the decision became final.  

The Veteran does not contend that any evidence was before the RO was overlooked or that a specific regulation in effect at that time was misapplied.  Rather, the Veteran is in disagreement with how the RO weighed the evidence of record at the time of the decision which consisted of the service treatment records and after his notice of disagreement, the results of a VA examination.  

Accordingly, the Veteran's motion for reversal or revision of the July 1994 rating decision is denied.

New and Material Evidence

In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510,513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

The Veteran's original claim for service connection for his left shoulder disability was denied due to a lack of evidence that he had a current disability. In August 2009, a rating decision denied reopening his claim because he had not submitted new and material evidence. The Veteran did not appeal that decision, and it became final.

In March 2013 the Veteran submitted post-service medical records. Included in those records are a treatment note from September 2003 that states that the Veteran has "DJD/OA" in his shoulders and a treatment note from August 1998 indicating that the Veteran had chronic left shoulder pain and bursitis. As the previous denial was due to a lack of current disability, medical records showing possible diagnoses of degenerative joint disease/osteoarthritis or bursitis constitute new and material evidence, and reopening of the claim for service connection for a left shoulder disability is warranted. The claim is addressed in the remand portion below.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, through his authorized representative, has withdrawn his appeal for service connection for high cholesterol and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

There was no CUE in the July 1994 rating decision that denied service connection for a left shoulder disability; the appeal is denied.

The application to reopen the claim for service connection for a left shoulder disability is granted.

The appeal for service connection for high cholesterol is dismissed.


REMAND

The Veteran has not received a VA examination for his left shoulder disability since January 1995. As noted above, medical records submitted in March 2013 indicate possible diagnoses of arthritis and bursitis. Remand is therefore necessary for an examination to determine the nature and etiology of the Veteran's left shoulder disability. 

The Veteran contends that his diagnosed coronary artery disease is a result of his high cholesterol, which was shown in service. The Veteran received a VA examination for his coronary artery disease (CAD) in November 2009. The examiner provided an opinion on the etiology that stated that "it is at least as likely as not that the elevated cholesterol found in military service was a risk factor for present CAD."  Although a risk factor for a disease may have been present, this opinion is unclear and does not address the onset and causation of the Veteran's CAD and its potential relationship to his high cholesterol noted in service. No other etiological opinions are of record. Therefore remand is necessary for a new opinion. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination to determine the nature and etiology of the Veteran's left shoulder disability. Request that the examiner review the electronic claims file including the service treatment records and provide an opinion to answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current left shoulder disability first manifested as a sports injury, as shoulder discomfort shortly prior to retirement as noted in service treatment records and as evaluated by VA in January 1995, or was caused by any aspect of the Veteran's active duty?

A detailed rationale for the opinion must be provided. Attention is invited to service treatment records from November and December 1993 noting left shoulder pain. 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Schedule the Veteran for VA examination to determine the nature and etiology of the Veteran's coronary artery disease. Request that the examiner review the electronic claims file including the service treatment records and provide an opinion to answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's coronary artery disease was caused by any aspect of the Veteran's active duty, including his high cholesterol?

A detailed rationale for the opinion must be provided. 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


